DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 91-109 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a method of generating an inhalable aerosol comprising nicotine for delivery to a user using an electronic vaporization device comprising a nicotine salt liquid formulation and a heater, the method comprising: (i) providing an amount of said nicotine salt liquid formulation to said heater, wherein (a) the nicotine salt liquid formulation comprises at least one nicotine salt in a biologically acceptable liquid carrier, wherein (i) the at least one nicotine salt comprises a salt of nicotine and benzoic acid, and (ii) the nicotine salt liquid formulation has a nicotine salt concentration 
The closest prior art would be Sears et al (US 2014/0209105). Sears discloses and electronic cigarette device which comprises a heater and a nicotine liquid which are used to generate an aerosol. Sears does not disclose the specific nicotine liquid containing the claimed w/w% or molar ratio of benzoic acid to nicotine.
The second closest prior art would be Hearn et al (US 2010/0236562). Hearn teaches a nicotine formulation containing nicotine or a salt or derivative thereof in a concentration of 0.0005 to 5 w/w % and a nicotine salt having an acid molar ratio of 1:1. However, Hearn does not disclose the nicotine salt being comprised of benzoic acid and nicotine, specifically but teaches a list of acceptable acids, including benzoic acid that may be combined with nicotine to make a nicotine salt. Hearn teaches that benzoic acid may be used as a component of a nicotine salt but does not teach any advantages for any of the taught acids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761